District of Columbia c | LE
Court of Appeals |

 

 

 

 

)

 

JUN 3 2021
No. 20-CO-769
DISTRICT OF COLUMBIA
COURT OF APPEALS

ODELL GRIFFIN,

Appellant,

V. 2004 FEL 5506

UNITED STATES,

Appellee.

BEFORE: GLICKMAN and DEAHL, Associate Judges, and NEBEKER, Senior Judge.
PUBLISHED ORDER

We publish this order as a companion to Bailey v. United States, Nos. 21-CO-
26 & 21-CO-27 (D.C. June 3, 2021), also issued today. Like Bailey, this is a
compassionate release appeal where appellant, Odell Griffin, argues the trial court
erred when it gave weight to factors that do not inform the pertinent question of his
dangerousness. We outline the issue in more depth in Bailey, but this is it in a
nutshell: The District’s compassionate release statute directs trial courts to modify a
prisoner’s sentence if they meet certain eligibility criteria and the court determines
they are “not a danger to the safety of any other person or the community, pursuant
to the factors to be considered in 18 U.S.C. §§ 3142(g) and 3553(a).” D.C. Code §
24-403.04(a) (2021 Supp.). The referenced sections 3142(g) and 3553(a), in turn,
include many factors that are relevant to dangerousness, but also some that “clearly
have no relevance to present or future dangerousness and therefore cannot be given
any weight in a compassionate release decision.” Bailey, supra, at 7. This case
illustrates the point.

Griffin is a wheelchair-bound 71-year-old man who suffers from stage IV
kidney disease, among other ailments. He has served sixteen years of a forty-five-
year sentence for murder and has had a clean disciplinary record during his present
stint in prison. The trial court denied his motion for compassionate release after
finding he had satisfied the eligibility requirements but had “not proven that he is no
longer a danger to society.” In denying Griffin’s motion for reconsideration of that
ruling, the court added the following:

 
No. 20-CO-769

[A] reduction of Defendant’s sentence would not adequately reflect
the seriousness of the offense, promote respect for the law, nor
provide just punishment. See 18 U.S.C. § 3553(a). Defendant has
served a total of sixteen years of his forty-five-year sentence in this
case. Nothing about Defendant’s forty-five-year sentence is
inappropriate. . . . [T]he Court finds that the need for the sentence
imposed militates against granting release.

Griffin argues the trial court was wrong to treat the “need for the sentence” to
“promote respect for the law” and “provide just punishment” as independent
reasons—apart from his dangerousness—to deny compassionate release. We agree.
“Where a defendant is eligible for early release and found to be non-dangerous,”
D.C. Code § 24-403.04(a) directs the trial court to order compassionate release and
“there is simply no room in the statutory scheme for concerns about general
deterrence . . . to trump those determinations.” See Bailey, supra, at 7. The excerpt
above evinces a disconnect from the pertinent inquiry into Griffin’s dangerousness
into concerns about general deterrence, respect for law, and the propriety of the
sentence originally imposed. While a trial court “might gauge the appropriateness
of the original sentence as a rough benchmark reflecting society’s assessment of the
prisoner’s dangerousness,” it must at all times remain “tied to an assessment of the
prisoner’s present dangerousness.” /d. at 9,n.9.

We nonetheless grant the government’s motion for summary affirmance
because the trial court’s consideration of irrelevant factors plainly had no effect on
its decision. Its primary reason for denying compassionate release was that Griffin
had previously appeared to be rehabilitated after serving a prison term for his first
murder and, despite that appearance, he then committed a second murder after his
release. Two murders separated by more than three decades—one at age eighteen
and another at age fifty-one—gave the trial court substantial reason to think Griffin
remains a danger to this day, despite his ailments. Reviewing the entire record, the
trial court did not abuse its discretion by giving that factor overriding weight and
concluding that Griffin had not proven that he is no longer a danger to society. That
determination was firmly grounded in factors related to Griffin’s dangerousness and
the record makes clear that the tral court’s dangerousness finding was made
independent of its comments about impertinent factors.

For those reasons, it 1s:
No. 20-CO-769

ORDERED that appellant’s motion for summary reversal is denied. See
Watson v. United States, 73 A.3d 130, 131 (D.C. 2013) (citing Oliver T. Carr Mgmt.,
Inc. v. Nat’l Delicatessen, Inc., 397 A.2d 914, 915 (D.C. 1979)). It is

FURTHER ORDERED that appellee’s motion for summary affirmance is
granted. See id. Itis

FURTHER ORDERED and ADJUDGED that the order on appeal is affirmed.

PER CURIAM.
Copies to:
Honorable Michael O'Keefe
Director, Criminal Division
John Albanes, Esquire

Elizabeth Trosman, Esquire
Assistant United States Attorney

cml